EXHIBIT 10.1
 
[elysium.gif]
 
INTERNET DOMAIN NAME PURCHASE AGREEMENT FOR PEDIATRICIANS.COM, PODIATRISTS.COM
AND PSYCHIATRISTS.COM
 
This Internet Domain Name Purchase Agreement (the “Agreement”) is entered into
on this 1st day of June of 2008 (the “Closing Date”), between Elysium Internet,
Inc./US Biodefense, Inc., a Utah corporation (“Purchaser”) and Smash Clicks,
Inc. (“Seller”).


Recitals and Representations:


·  
Seller is the owner and registrant of the domain names: Pediatricians.com,
Psychiatrists.com and Podiatrists.com (collectively, the “Domain Names”).



·  
The Domain Names are registered under the name of Seller.



·  
There is no impediment to the Seller transferring the Domain Names and the
Domain Names being registered to Purchaser.



·  
There are no encumbrances, liens or claims against the Domain Names.



·  
Seller wishes to sell the Domain Names and Purchaser wishes to purchase the
Domain Names.



Agreement:
 
In exchange for the purchase price of $1,000,000 (One Million, US dollars),
Seller hereby agrees to sell the Domain Names to Purchaser.
 
The purchase price will be paid as follows: A non-interest bearing, convertible
promissory note in the amount of $1,000,000 attached hereto as Exhibit A (the
“Note”) will be issued to Seller on the Closing Date and repaid pursuant to the
terms of the Note. Seller shall maintain full DNS control over the Domain Names
until the Note has been paid in full. Within three (3) days of the Note being
paid in full, Seller will initiate the transfer of the Domain Names to the
Purchaser’s account as instructed. Seller agrees to use its best efforts to
complete the domain name transfer in a timely manner.
 
Closing Date
 
The Closing date is June 1st, 2008.


Good Faith Efforts:
 
Each party agrees to use its good faith efforts to perform in accordance with
the terms and conditions of this agreement and shall use all reasonable means to
assist the other party in obtaining the benefit of this agreement.


Agreement:
 
This agreement constitutes the entire understanding and agreement of the parties
with respect to the subjects addressed herein, and there are no understandings,
agreements, restrictions or warranties between the parties other than those set
forth herein or referred to or provided for herein. One or both parties may not
assign without receiving the other party’s advance written approval.


Additional Documents:
 
Each party shall execute such additional documents and take such actions as are
reasonably necessary to complete or confirm the transaction as contemplated by
this Agreement.


Counterparts/Fax:
 
This Agreement may be signed in counterparts.  Signed counterparts of this
Agreement transmitted via Fax or Email are equivalent to a signed original of
this Agreement.


Modification:
 
Any amendment or modification of this Agreement, or any waiver of its terms, in
order to be binding, must be written and signed by the parties hereto.


Governing Law:
 
The laws of the state of Florida shall govern the validity, construction,
interpretation, and effect this agreement.



 
 

--------------------------------------------------------------------------------

 
 

 
                                                              IN WITNESS
WHEREOF, the parties have executed this Agreement as of the Effective Date.
 
  Purchaser  Seller     Elysium Internet, Inc.                            Smash
Clicks, Inc.                              Scott Gallagher, CEO Andrew Thornhill,
Director         Contact Information: Contact Information: Elysium Internet,
Inc. Smash Clicks, Inc. Scott Gallagher   Andrew Thornhill 300 State Street
East, Suite 226  Director Oldsmar, Florida 34677   Suite 205-207 Dowell House
Office: 813-749-8805 Cr. Roebuck & Palmetto St Cell: 727-417-7807  Bridgetown,
Barbados Fax: 215-689-2748 Fax: 1-888-762-7423 E-mail: FTSGroup@aol.com
domains@smashclicks.com    

 
 
 
 

--------------------------------------------------------------------------------

 